Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawing
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means to drive current pulses”, cf. claim 1, line 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objection
Claim 1 is objected to because of the following informalities:  “the magnetic signal” on line 3 of the claim lacks a proper antecedent basis.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the remanent magnetization” on line 10 of the claim lacks a proper antecedent basis.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “Type-II superconducting” spanning lines 7 and 8 should be replaced with - -Type-II superconductor- -.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “superconducting material e.g. Type-II superconducting material” is unclear because language “e. g. Type-II superconducting material” raises a question if the claimed superconducting material is to include all kinds of superconducting material or just the Type-II and the clarity issue can be resolved by when the whole quoted phrase is replaced with - -Type-II superconducting material- -.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “e.g. ferromagnetic powder” is unclear “e.g.” should be deleted from the claim to make scope of the claim clear.  Appropriate correction is required.


Claim Rejection under 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 4, 6, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation diameter smaller than 5 mm and the claim also recites diameter smaller than 1 mm which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation diameter smaller than 100 [Symbol font/0x6D]m and the claim also recites diameter smaller than 50 [Symbol font/0x6D]m and diameter smaller than 10 [Symbol font/0x6D]m which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	As to claims 9 and 12, the claim contains a broad range with a narrow range similar to ranges in claim 4 and 6 as discussed above, hence claim 9 suffers from clarity issues which must be resolved.
	As to claim 14, the claim language is indefinite because “additional” rampdown tail could not be understood because rampdown tail itself is not first set forth in the base claim 11 or instant claim 14 so that an additional rampdown tail could make any sense. 

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehto (Master’s Thesis: Superconducting prepolarization coil for ultra-low-field MRI, Published on 27 Nov. 2017).
The instant application has a US filing date of 26 February 2021 which claims priority to a foreign application filed in Finland on 29 August 2018 via a PCT application filed in Finland on 29 August 2019. Since the Master’s Thesis is available to public on 27 Nov. 2017 according to the date printed on the thesis. Therefore, the Master’s Thesis clearly qualifies to be a prior art and thus available for rejecting instant claims, according to US patent practice.

Claim No
Claim feature
Prior art publication

Lehto (Master’s Thesis, 2017)
1
A device for magnetic measurements and/or magnetic imaging, characterized in that 

Lehto discloses the claimed device, cf. Fig. 7

the device comprises an array of one or more detectors for the magnetic signal and one or more coils for producing preparatory magnetic field pulses, 

See Fig. 7 which shows an array of detectors (SQUID sensors) and a coil (prepolarization coil) as claimed.

The coil in Lehto produces a preparatory pulse.

the device further comprises means to drive current pulses through the said coils, and 

Lehto discloses current pulses are to be passed through the coil as claimed. For example see a current pulse in Fig. 13. Since Lehto passes current through the coil, it must have a means for driving the current. 


wherein at least one of the coils comprises material that is Type-II 



Lehto minimizes remanent magnetization by using the pulse shown in Fig. 13.

See sections 3.2 and 3.3 regarding coil design to minimize magnetic field generated by remanent magnetization.

 A device according to claim 1, characterized in that the device is configured to cancel out essentially all of the field generated by the remanent magnetization after a current pulse.

Lehto meets the claim (claim 2), cf. Fig. 16 and related discussion.
3
A device according to claim 1, characterized in that geometrically balanced design of the coil comprises windings in essentially circular shape wherein the cross section of the coil is essentially circular or square-shaped.

See Fig. 14 which shows a coil which is in circular shape.
4
A device according to claim 1, characterized in that the at least one coil comprises Type-II superconducting wire having diameter smaller than 5 mm or diameter smaller than 1 mm.

Claim 4 is met by Lehto, for example, cf. last line on p-16 in Lehto.
5
A device according to claim 1, characterized in that the at least one coil comprises from tens to thousands of turns of Type-II superconducting wire, e.g. niobium-titanium based superconductor wire.

Claim 5 is met by Lehto, cf. various places in the text in Lehto where Nb-Ti type superconductor is discussed.
6
A device according to claim 4, characterized in that one Type-II superconducting wire comprises from hundreds to hundreds of thousands of superconductor filaments having diameter smaller than 100 μm or diameter smaller than 50 μm or diameter less than 10 μm.

Lehto meets claim 6 as it discusses the conductor to be made of filaments of diameters as small as 1 micron as claimed, cf. line 2 on p-32. 
7
A device according to claim 1, characterized in that the geometrically balanced design of the at least one 

passive turns) as claimed. 
8
A device according to claim 7, characterized in that the passive windings comprise superconductive material, e.g. Type-II superconducting material at the operating temperature.

Lehto meets claim 8 as Lehto describes the passive turns should be made of superconducting material, see last paragraph in p-43 in Lehto. 
9
A device according to claim 7, characterized in that the amount of superconducting material in the passive windings is up to 100% of the superconducting material in the active windings, up to 50% of the superconducting material in the active windings or up to 20% of the superconducting material in the active windings.

Lehto discloses passive windings is made of up to 100% superconducting material.
10
A device according to claim 1, characterized in that the device comprises pieces of material that can be magnetized and don't carry the transport current, wherein the material is arranged in connection with the coil and being, e.g. ferromagnetic powder.

Lehto meets claim 10 as it discusses use of pieces of ferromagnetic material which does not carry transport current, cf. section 3.3.3 in Lehto.
11
 A device according to claim 1, characterized in that the current driven into the at least one coil is configured to couple into the hysteretic vortex dynamics of the Type-II superconductor in such a way that remanent field produced by the coil after current pulses is driven towards zero.

Lehto meets claim 11, cf. section 2.2.2 in Lehto.
12
12. A device according to claim 11, characterized in that current configured to couple into the hysteretic vortex dynamics of the Type-II superconductor comprises a predefined number of decaying oscillations, the duration of the 

does not appear to meet features of claim 12 as Lehto is silent regarding a number of predefined of decaying oscillations.
13
A device according to claim 11, characterized in that the current pulse features configured to couple into the hysteretic vortex dynamics of the Type-II superconductor leads to non-adiabatic nuclear spin dynamics regarding a magnetic resonance measurement.

Lehto meets claim 13, cf. sections 2.2.2 and 2.1.3 in Lehto.
14
A device according to claim 11, characterized in that the end of the current pulse waveform configured to couple into the hysteretic vortex dynamics of the Type-II superconductor comprises an additional rampdown tail that leads to adiabatic nuclear spin dynamics regarding a magnetic resonance measurement.

Lehto does not appear to meet features of claim 14 as Lehto is silent regarding an additional rampdown tail that leads to adiabatic nuclear spin dynamics regarding a magnetic resonance measurement.
15
An MRI measurement arrangement, such as a ULF-MRI measurement arrangement, or a hybrid MEG and MRI measurement arrangement characterized in that the arrangement comprises a device according to claim 1.

Lehto meets claim 15 as it discloses ULF-MRI or hybrid MEG and MRI measurements as claimed.



Claim 1-5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US-2016/0209482-A1).

Claim No
Claim feature
Prior art publication

Hwang (US-2016/0209482-A1)
1
A device for magnetic measurements and/or magnetic imaging, characterized in that 

Hwang discloses a device for magnetic measurements and/or magnetic imaging, as claimed, cf. Fig. 1A and 7.

the device comprises an array of one or more detectors for the magnetic signal and one or more coils for producing preparatory magnetic field pulses, 

Array of one or more detectors (SQUID detector 120). 

One or more coils (110, 111).

Preparatory magnetic field pulses (Bp current).

the device further comprises means to drive current pulses through the said coils, and 

Since Hwang sends a preparatory magnetic field pulses (prepolarizing magnetic field current Bp) through the prepolarizing coil (110, 111) Hwang must have a driving means as claimed.


wherein at least one of the coils comprises material that is Type-II superconducting at the operating temperature, wherein the device is configured to cancel out at least part of the field generated by the remanent magnetization after a current pulse by the shape of the current pulse and/or the geometrically balanced design of the coil.

Hwang discloses the prepolarizing field coil (110,111) can be made from Type-II superconducting material, cf. ¶ [0003] and in other places in Hwang.

Hwang discloses a counter pulse which is intended to cancel at least in part the remanent magnetization generated from the Bp current.
2
 A device according to claim 1, characterized in that the device is configured to cancel out essentially all of the field generated by the remanent magnetization after a current pulse.

Hwang meet the claim (claim 2) as it intend to cancel the remanent magnetization by activating a counter pulse.
3
A device according to claim 1, characterized in that geometrically balanced design of the coil comprises windings in essentially circular shape wherein the cross section of the coil is essentially circular or square-shaped.

See Fig. 1A and 7 each of which shows a coil (110, 111) which is in circular shape.
4
A device according to claim 1, characterized in that the at least one coil comprises Type-II superconducting wire having diameter smaller than 5 mm or diameter smaller than 1 mm.

See ¶ [0096] where Hwang discloses with reference to Fig. 1A that a type II superconductor of NbTi wire can have diameter of 0.127 mm. 
5
A device according to claim 1, characterized in that the at least one coil comprises from tens to thousands of turns of Type-II superconducting wire, e.g. niobium-titanium based superconductor wire.


15
An MRI measurement arrangement, such as a ULF-MRI measurement arrangement, or a hybrid MEG and MRI measurement arrangement characterized in that the arrangement comprises a device according to claim 1.

Hwang meets claim 15 as it discloses ULF-MRI or MRI measurements as claimed.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852